Citation Nr: 1648143	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  08-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a disorder productive of chest pain and breathing difficulty.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to September 2000 and from March 2001 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from January 2007 and November 2013 rating decisions that were issued by the Regional Office (RO) in North Little Rock, Arkansas. 

In August 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record.

In April 2011, the Board denied the Veteran's service connection claim for a bilateral foot disorder, and remanded for further development the issues of entitlement to an initial rating in excess of 10 percent for spondylosis of the lumbar spine and a rating in excess of 10 percent for cervical strain, as well as the service connection claims for chest pain and breathing difficulty and myofascial pain syndrome.

In a January 2013 rating decision, the RO increased the rating from 10 to 40 percent for the Veteran's low back disability and increased the rating for cervical spine disability from 10 to 30 percent; both ratings were assigned from July 25, 2011, forward.  Subsequently, in October 2014, the Board denied the Veteran's claim for service connection for myofascial pain syndrome and increased ratings for the low back and cervical spine disabilities while remanding the claims for a disorder productive of chest pain and breathing difficulty and TDIU for additional development. 

The issue of entitlement to a TDIU prior to July 25, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disorder productive of chest pain and breathing difficulty is not etiologically related to active duty.

2. As of July 25, 2011, the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for a disorder productive of chest pain and breathing difficulty have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. As of July 25, 2011, the criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in June 2006 and September 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Veteran's service treatment records (STRs), VA and private medical treatment records and lay statements have been obtained and associated with the claims file.  Subsequent to the October 2014 Board remand directives, additional VA and Social Security Administration (SSA) medical treatments as well as his VA vocational rehabilitation folder have been obtained and associated with the claims file.

Prior to and subsequent to the October 2014 Board remand, the Veteran has been afforded the appropriate VA examinations, as set forth below.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2015). 

In light of the above, there was compliance, certainly substantial compliance, with the October 2014 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
  
As already mentioned above, the Veteran testified at a Board hearing in August 2009.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Service Connection Claims

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b) (2015). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

The Veteran seeks service connection for chest pain and breathing difficulty, which he attributes to exposure to fumes from animals and trash being burned on the side of the streets during his military service in Kosovo.  His STRs reflects that he was treated for pharyngitis in January 1998.

Pursuant to the April 2011 Board remand, VA afforded the Veteran a respiratory examination in July 2011 to determine the nature and etiology of any respiratory disorder he may have.  After interviewing the Veteran and examining him, the July 2011 VA examiner found no current respiratory condition.  However, the Board observed that in January 2009 (since the filing of his claim in 2006), the Veteran was diagnosed with sinusitis, an upper respiratory condition.  Since these conditions manifested themselves since the filing of the claim in 2006, the Board once again remanded the claim for an addendum medical opinion.

To this end, a VA addendum medical opinion was obtained in September 2015.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In reaching this conclusion, the examiner observed that the Veteran had isolated pharyngitis in service that was treated successfully.  He stated that post-service veteran was evaluated for a cough by specialists, including Ear, Nose & Throat (ENT), primary care provider (PCP) and gastrointestinal provider.  The examiner noted that the ENT found no anatomical reason for the cough.  He observed that the ENT specialist recommended that the Veteran comply with his gastroesophageal reflux disease (GERD) medication and if his symptoms continued, especially in spring /fall, allergy testing could be performed.  The examiner further noted that the record contained statements from the Veteran that his coughing had resolved. He also documented that the sinusitis treated in January 2009 was self-limiting and a chest x-ray was normal.  The examiner also observed that at the Veteran's visit to his PCP in July 2015, there were no pulmonary complaints.  The examiner explained an isolated event in service and an isolated sinusitis post-service was common in all patients.  Instead, he stated that the Veteran's questionable  compliance with his medical regimen for GERD and the July 2011 VA examination silent for respiratory complaints made it less likely that his post-service respiratory complaints were related to his active military service or exposures.

Unfortunately, the Board further finds that a preponderance of the evidence is against finding that service connection is warranted for a disorder productive of chest pain and breathing difficulty.  In this case, the Board is unable to attribute the post-service development of the Veteran's disability to his military service.  While the Veteran asserts that this disability is indeed related to his service, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disability are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  Instead, a medical opinion has been obtained and is unfavorable to this claim.

Therefore, the Board finds that a preponderance of the evidence is against service connection for a disorder productive of chest pain and breathing difficulty.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.

III. TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology, and multiple injuries incurred in action, will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16 (a).

The Veteran is service-connected for the following conditions: spondylosis of the lumbar spine, rated as 10 percent disabling from May 14, 2006, and 40 percent disabling from July 25, 2011; cervical strain, rated as 10 percent disabling from January 26, 2007, and 30 percent disabling from July 25, 2011; patellofemoral syndrome of the left knee, rated as 10 percent disabling from May 14, 2006; and patellofemoral syndrome of the right knee, rated as 10 percent disabling from May 14, 2006 .  His combined rating during the appeal period is 40 percent prior to July 25, 2011, and 70 percent thereafter.  Because his disabilities were all incurred in action and/or have a common etiology, he meets the schedular criteria for a TDIU from July 25, 2011, but not prior to that date.  The Board will address the period from July 25, 2011, whereas the prior period is addressed in the Remand section below.

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

The evidence includes the Veteran's VA rehabilitation education records.  A review of these records reflect that the Veteran's prior employment history included working as a server at a restaurant, a cell line worker, a master control operator and a medical supply clerk in the Pathfinder's program.  The Veteran reports that his physical limitations prevent him for securing and maintaining gainful employment.  He reported having 3 years of college level education.  The Board also notes that the Veteran receives social security disability insurance for his psychiatric disorders, which are not service-connected.

At a July 2011 VA examination, the Veteran reported that he had discomfort in both his cervical and lumbar areas.  He stated he had physical therapy and was prescribed muscle relaxers, which minimally helped the pain.  In addition, the examiner noted aggravating movements including, lifting, bending and twisting. 

Pursuant to the Board's October 2014 remand directives, the Veteran had a VA examination in April 2016.  The examiner opined that the Veteran's service-connected disabilities would not prevent the Veteran from performing sedentary type work.  He also stated that he could not comment on the aptitude of the Veteran, but from a physical standpoint he could perform any type of sedentary work to include typing, answering the phone and sorting of light mail packages.  He can walk 100 yards, lift 10-15 lbs. and sit for at least 30 minutes without any problems.

Also of record is an October 2015 statement from the Veteran's father.  He stated that the Veteran was unable to perform simple physical activities for any prolonged period of time without suffering severe pain in his lower extremities, back and neck.  In addition, the Veteran's father noted that the Veteran was far beyond the point of being able to hold any regular employment at this time, which required a minimal range of physical motion, coordination and strength.  He commented that the Veteran was unable to take care of general household and yard maintenance and has to rely on hiring individuals or friends to perform these tasks.

Based on this evidence, the Board finds that a TDIU is warranted for the period from July 25, 2011.  The evidence demonstrates that the Veteran is unable to work because of his service-connected disabilities.  While the April 2016 VA examiner stated that sedentary employment was possible in spite of the physical limitations (or lack thereof) associated with his knees, neck and low back.  The record also reflects that the Veteran reported a 3 year history of college level education.  However, the Board finds that sedentary employment would likely not be feasible for this Veteran since he has no reported experience working in a sedentary occupation.  In addition, the April 2016 VA examiner acknowledged that the Veteran was unable to sit for prolonged periods.  Further, his father's October 2015 statement demonstrates the functional impact associated with the Veteran's disabilities to perform activities of daily living.  Collectively, these facts make it less likely than not that the Veteran would be able to find or maintain gainful sedentary employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment).

In sum, the Board finds that the Veteran is not capable of maintaining gainful employment for the period from July 25, 2011, when he met the schedular criteria for a TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that applicable regulations place responsibility for the ultimate TDIU determination on the adjudicator, not a medical examiner); see also United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (jurors may properly use their common sense and evaluate the facts in light of their common knowledge).


ORDER

Entitlement to service connection for a disorder productive of chest pain and breathing difficulty is denied.

Entitlement to a TDIU due to service-connected disabilities from July 25, 2011, is granted.




REMAND

When a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16 (a), he still may be entitled to a TDIU on an extraschedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  See also 38 C.F.R. § 3.321 (b)(1); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the Board does not have the authority to assign such an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The evidence above, incorporated here by reference, warrants consideration of an extraschedular TDIU.  Therefore, the appropriate action is to refer the matter to the Director of VA's Compensation Service for consideration of such a rating.

 Accordingly, the case is REMANDED for the following action:

1. Refer the case to the Director of VA's Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b).

2. Then readjudicate the issue of entitlement to TDIU prior to July 25, 2011.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative.  The Veteran and his representative will be afforded a reasonable period in which to respond, and the record will then be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


